NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3162-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LUIS A. PEGUERO-NIN,
a/k/a, LUIS A. NIN,
LUIS A. PEGUERONIN,
and LUIS A. PEGUERO,

     Defendant-Appellant.
________________________

                   Submitted November 15, 2021 – Decided December 6, 2021

                   Before Judges Sumners and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 18-03-0039.

                   Hunt, Hamlin & Ridley, attorneys for appellant
                   (Raymond L. Hamlin, of counsel and on the brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Daniel Finkelstein, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
       Defendant Luis A. Peguero-Nin pleaded guilty to first-degree promoting

organized street crime, N.J.S.A. 2C:33-30(a), and third-degree distribution of

controlled dangerous substances, N.J.S.A. 2C:35-5(a)(1). He appeals from a

February 19, 2019 order denying his motion to suppress evidence seized

following execution of two search warrants at a Pearl Street address in Paterson. 1

He contends the affidavits supporting the search warrants contained false

information he resided at the Pearl Street address, and for that reason, the court

erred by denying his request for a Franks2 hearing. Unpersuaded by defendant's

argument, we affirm.

                                        I.

       In December 2017, New Jersey Division of Criminal Justice (DCJ)

detective Russell Kingsland presented a Law Division judge with an affidavit in

support of a request for search warrants for three apartments and five vehicles,



1
  Defendant also appeals from an April 23, 2019 order denying his motion to
dismiss count twenty-six of the indictment. In his brief on appeal, defendant
does not offer any argument challenging the April 23, 2019 order. We therefore
do not address the order other than to note it is affirmed. See State v. Shangzhen
Huang, 461 N.J. Super. 119, 125 (App. Div. 2018) (explaining, "claims that have
not been briefed are abandoned on appeal"); Pressler & Verniero, Current N.J.
Court Rules, cmt. 5 on R. 2:6-2 (2021) ("[A]n issue that is not briefed [on
appeal] is deemed waived.").
2
    Franks v. Delaware, 438 U.S. 154, 155-56 (1978).
                                                                             A-3162-19
                                        2
and arrest warrants for defendant and eight other individuals. The affidavit

described an investigation that commenced in July 2017, and involved

surveillance, purchases of narcotics by a cooperating witness, and intercepts of

telephone communications. The affidavit stated "[t]he investigation revealed"

defendant is a "cocaine supplier" to Jeffrey Jaquez, a cocaine distributer "in and

around Paterson, New Jersey."

      The affidavit described four controlled purchases of cocaine from Jaquez

by the cooperating witness, and defendant's involvement in supplying Jaquez

with the cocaine he sold to the witness. As explained in Kingsland's affidavit,

during intercepted telephone conversations Jaquez ordered the cocaine from

defendant that Jaquez needed to supply the cooperating witness. "On several

occasions," DCJ detectives observed defendant "met [with] Jaquez to make the

exchange . . . and then close [there]after, Jaquez met with the [cooperating

witness] with the product."

      Kingsland explained that "physical surveillance, electronic surveillance,

information   from    informants    and       phone   calls   intercepted   pursuant

to . . . [w]iretaps" provided probable cause to believe that defendant and two

other individuals, identified as Gaby and Gingo, "utilize[d] the [Pearl Street]

residence . . . in furtherance of distributing narcotics and weapons." Kingsland


                                                                              A-3162-19
                                          3
further stated "[i]t is known through [a confidential informant] that 'Gaby' and

'Gingo' both live with [defendant] at" the Pearl Street address. According to

Kingsland, on several occasions DCJ detectives observed Gaby and Gingo leave

the Pearl Street address "and deliver product or money to individuals" as

directed by defendant.

       More particularly, Kingsland explained that during an October 27, 2017,

intercepted telephone communication defendant directed a cocaine supplier to

the Pearl Street address to receive a payment from Gaby for a narcotics

transaction. DCJ detectives observed the supplier arrive in front of the Pearl

Street address, where Gaby entered the supplier's vehicle for two minutes, and

then exited. A few minutes later, during an intercepted phone call between

defendant and the supplier, the supplier informed defendant that Gaby overpaid

him.

       Later that same day, defendant received a call from an unidentified male

who sought to obtain "a big one" from defendant. Based on his experience,

Kingsland understood "a big one" to refer to a quantity of narcotics. Defendant

told the caller he was in Pennsylvania but "Gaby is there [at] the house" and

"Gaby is home." Defendant then said, he was "going over there now."




                                                                          A-3162-19
                                       4
      According to Kingsland's affidavit, on December 2, 2017, defendant

received a call from another unidentified male and negotiated a sale of narcotics.

Defendant indicated he would bring the narcotics to the caller. Less than ten

minutes later, defendant arrived at the Pearl Street address, entered the house,

remained for six minutes and then departed. Kingsland stated it was his belief

defendant "stashe[d] narcotics at" the Pearl Street address "and left the

residence . . . to deliver the narcotics."

      On December 4, 2017, defendant received a call from another unidentified

male. The caller sought from defendant what the detectives, based on their

experience and investigation, understood to be a firearm. The caller was with

Gingo and he told defendant they were "in front of [defendant's] house."

Defendant asked the caller to put Gingo on the phone so Gingo could "go up and

get it." Defendant then directed Gingo to the "'Rollo' that is up there, in the

middle drawer." As defendant directed Gingo on the phone to retrieve the gun,

DCJ detectives observed Gingo exit the vehicle and enter the Pearl Street

address. Later that day, the same unidentified male again called defendant,

stating he "want[ed] to take the small one, because the little one can be concealed

easier." Kingsland understood the discussion to describe the unidentified male's

interest in obtaining a smaller firearm from defendant.


                                                                             A-3162-19
                                             5
      In his affidavit, Kingsland described the Pearl Street address as "multi-

story, multi-family house" that is "divided into two floors, both accessed by the

white front door on the first level" and had "two mailboxes on the front of the

house." Kingsland sought a search warrant for the second-floor apartment. The

court issued the requested search warrant.

      Later the same day, DCJ detectives executed the search warrant at the

Pearl Street address. They discovered defendant did not reside at the second-

floor apartment. The occupant of that apartment informed the detectives there

was an attic-apartment located on the third floor of the premises. The occupant

described the attic-apartment's occupant, and the detectives determined the

description matched defendant. Officers entered the attic-apartment to secure

it, and, after determining no occupants were present, they applied for an

amended search warrant.

      DCJ Detective Sergeant Patrick Sole submitted an affidavit seeking an

amended search warrant for the third-floor attic-apartment. Sole's affidavit

incorporated by reference the information included in Kingsland's affidavit.

Sole further stated "occupants" of the second-floor apartment "informed" DCJ

detectives that defendant "lives upstairs." Sole also stated that information

received in response to a subpoena issued to Public Service Gas & Electric


                                                                           A-3162-19
                                       6
(PSE&G) showed "only two apartments" at the Pearl Street address. He noted

"[t]he attic apartment appears to be an illegal, unauthorized apartment."

      The court issued an amended search warrant for the third-floor attic-

apartment. A search of the apartment resulted in the seizure of "three handguns,

heroin in excess of [five] ounces, CDS paraphernalia for packaging and

distribution, U.S. currency, and a knife."

      Defendant moved to suppress the evidence. He argued the search warrant

affidavits lacked sufficient facts supporting a finding of probable cause he

resided at the Pearl Street address. He also claimed Sole's affidavit inaccurately

stated that occupants of the second-floor apartment said "defendant lives

upstairs in an attic apartment" while a DCJ investigation report stated only the

second-floor resident had "described" an individual "matching" defendant's

description as the occupant of the attic-apartment. Defendant argued the alleged

inaccuracy in the affidavit required that the court conduct a Franks hearing.3

      In a detailed opinion issued from the bench, the court denied defendant 's

request for a Franks hearing and his motion to suppress. The court summarized

the information contained in Kingsland's affidavit, detailing the instances where


3
  Defendant does not reprise this argument on appeal, and the State therefore
does not address it in its opposition brief. We therefore do not consider it. See
Shangzhen Huang, 461 N.J. Super. at 125.
                                                                            A-3162-19
                                        7
defendant utilized the Pearl Street address to conduct transactions, referred to it

as home, and demonstrated "intimate knowledge of [the] house" by directing

Gingo to obtain firearms from the apartment. The court determined Kingsland's

affidavit established probable cause to believe defendant resided at the Pearl

Street address. The court rejected defendant's request for a Franks hearing,

finding any discrepancy between Sole's affidavit and the investigation report

concerning the information provided by the second-floor resident did not

establish either a deliberate falsehood or reckless disregard for the truth required

to establish an entitlement to a Franks hearing.

      As noted, defendant pleaded guilty to promoting organized street crime

and distribution of CDS. The court sentenced defendant in accordance with the

plea agreement. This appeal, challenging the court's order denying defendant's

suppression motion, followed.

      Defendant presents the following argument for our consideration:

            POINT ONE

            THE MOTION COURT WAS IN ERROR BY
            FAILING TO FIND THAT THE DEFENDANT
            PROVIDED SUFFICIENT INFORMATION TO
            MERIT A HEARING PURSUANT TO FRANKS V[.]
            DELAWARE[.]




                                                                              A-3162-19
                                         8
                                        II.

      A search executed pursuant to a warrant enjoys a presumption of validity.

State v. Marshall, 199 N.J. 602, 612 (2009). "Doubt as to the validity of the

warrant 'should ordinarily be resolved by sustaining the search.'" State v. Keyes,

184 N.J. 541, 554 (2005) (quoting State v. Jones, 179 N.J. 377, 388-89 (2004)).

The defendant bears the burden of challenging the search and must "prove 'that

there was no probable cause supporting the issuance of the warrant or that the

search was otherwise unreasonable.'" Jones, 179 N.J. at 388 (quoting State v.

Valencia, 93 N.J. 126, 133 (1983)). Probable cause for a search warrant exists

where, "given all the circumstances" set forth in the supporting affidavit, "there

is a fair probability that contraband or evidence of a crime will be found in a

particular place." State v. Demeter, 124 N.J. 374, 380-81 (1991) (quoting

Illinois v. Gates, 462 U.S. 213, 238 (1983)); see also Marshall, 199 N.J. at 610

(explaining a search "warrant should not issue unless the court is satisfied that

there is 'probable cause to believe a crime has been committed, or is being

committed, at a specific location or that evidence of a crime is at the place sought

to be searched'" (quoting State v. Sullivan, 169 N.J. 204, 210 (2001))).

      "When reviewing the issuance of a search warrant by another judge, the

[motion] judge is required to pay substantial deference to the [issuing] judge's


                                                                              A-3162-19
                                         9
determination." State v. Dispoto, 383 N.J. Super. 205, 216 (App. Div. 2006).

Where a defendant challenges the veracity of a search warrant affidavit, a Franks

hearing is required "where the defendant makes a substantial preliminary

showing that a false statement knowingly and intentionally, or with reckless

disregard for the truth, was included by the affiant in the warrant affidavit, and

if the allegedly false statement is necessary to the finding of probable cause. "

438 U.S. at 155-56. The defendant "must allege a 'deliberate falsehood or

reckless disregard for the truth,' pointing out with specificity the portions of the

warrant that are claimed to be untrue." State v. Howery, 80 N.J. 563, 567 (1979)

(quoting Franks, 438 U.S. at 171).

      A defendant must also prove the allegations supporting the request "'by a

preponderance of the evidence' and that false statements in the affidavit 'must

be material to the extent that when they are excised from the affidavit, that

document no longer contains facts sufficient to establish probable cause.'" State

v. Desir, 245 N.J. 179, 197 (2021) (quoting Howery, 80 N.J. at 568). If a search

warrant affidavit contains sufficient facts establishing probable cause even after

the alleged false statements are excised, a Franks hearing is not required.

Franks, 438 U.S. at 171-72.




                                                                              A-3162-19
                                        10
      We review a court's decision regarding the need for an evidentiary hearing

for an abuse of discretion. State v. Broom-Smith, 406 N.J. Super. 228, 239

(App. Div. 2009). An abuse of discretion occurs when a court's "decision [is]

made without a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis." United States v. Scurry, 193 N.J.

492, 504 (2008) (quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002)).

      Defendant makes a focused and precise argument on appeal. He claims

the court erred by denying his request for a Franks hearing. He contends

Kingsland's affidavit did not establish probable cause he resided at the Pearl

Street address and that the information obtained from PSE&G demonstrated

defendant was not a resident at the address. Defendant argues the PSE&G

information should have been provided in support of the search warrant, and its

omission was material to the "issuance of the search warrant."

      The motion court did not abuse its discretion by denying defendant's

motion for a Franks hearing. In the first instance, defendant failed to make any

showing the information in Kingsland's affidavit supporting probable cause

defendant resided at the Pearl Street address was deliberately false or was

provided in reckless disregard of the truth.     See Howery, 80 N.J. at 567


                                                                           A-3162-19
                                      11
("[D]efendant must make a 'substantial preliminary showing' of falsity in the

warrant." (quoting Franks, 438 U.S. at 170)).

      Probable cause defendant resided at the address was founded on

Kingsland's statements that: the confidential informant said defendant resided

at the address; during the intercepted calls defendant referred to the address as

home and others referred to it as defendant's house; during intercepted calls

defendant demonstrated an intimate knowledge of where a firearm was located

within the residence by directing others to retrieve it; and surveillance

established defendant's access to the residence and use of it during drug

transactions. Defendant does not address those factual assertions, claim they

are false, or contend they do not establish probable cause defendant resided at

the address. See id. at 567-568. Thus, the motion court did not abuse its

discretion by concluding "there was sufficient information in the affidavit that

the defendant used, occupies, utilized, lived or resided at that address."

      Defendant suggests Kingsland's affidavit was false because it did not

disclose other information known to law enforcement that defendant contends

undermined the assertion he resided at the Pearl Street address . Defendant

contends Kingsland's affidavit did not inform the court defendant's automobile

was registered at a Pennsylvania address, defendant's complaint-warrant


                                                                             A-3162-19
                                       12
identifies his address at a location different than the Pearl Street address , and

the PSE&G information did not identify defendant as a resident at the Pearl

Street address.

        "There is no requirement that a warrant affidavit fully describe all steps

taken [and] all information obtained . . . during the course of an investigation,"

State    v.   Smith,   212    N.J.   365,    398-99   (2012),   but   a   "[m]aterial

omission . . . may . . . invalidate [a] warrant," State v. Marshall, 148 N.J. 89,

193 (1997). To obtain an evidentiary hearing challenging a search warrant based

on a material omission, a defendant must establish "essentially the same factual

predicate" as under the Franks standard. State v. Sheehan, 217 N.J. Super. 20,

25 (App. Div. 1987).         A defendant must make "a substantial preliminary

showing that the affiant, either deliberately or with reckless disregard for the

truth, failed to apprise the issuing judge of material information" and must show

the inclusion of the omitted information "would have militated against issuance

of the search warrant." Ibid. Defendant made no such showing here.

        As noted, the facts set forth in Kingsland's affidavit provided probable

cause to believe defendant resided at the Pearl Street address. The alleged

omitted information, even if accepted as true, does not establish that the facts in

Kingsland's affidavit are false. That defendant may have had a car registered to


                                                                               A-3162-19
                                            13
a Pennsylvania address or defendant had more than one purported residential

address, does not render false the facts in Kingsland's affidavit providing

probable cause defendant used the Pearl Street address as his residence. Indeed,

during one of the intercepted calls cited in Kingsland's affidavit, defendant said

he was in Pennsylvania, but "Gaby . . . is there in the house," and defendant was

"going over there now." Defendant's ties to Pennsylvania did not preclude him

from having a presence, and a residence, in New Jersey. Similarly, the fact that

defendant was not identified as a resident at the Pearl Street address on

information obtained from PSE&G information does not establish defendant did

not reside at the address. The information also does not render the facts in

Kingsland's affidavit false; there are many residents whose names are not

associated with the utility bills for homes in which they reside.

      Defendant was not entitled to a Franks hearing because he failed to make

any showing Kingsland's affidavit contained false information or deliberately or

with reckless disregard for the truth omitted material facts to the search warrant

judge. See Sheehan, 217 N.J. Super. at 25. The court therefore did not abuse

its discretion by denying defendant's request for a Franks hearing.

      We also observe that even assuming defendant made the requisite showing

Kingsland deliberately or with reckless disregard for the truth asserted false


                                                                            A-3162-19
                                       14
facts or omitted material facts related to defendant's residence at the Pearl Street

address, defendant is not entitled to a Franks hearing because the affidavit

established probable cause to search the address without regard to whether it

was defendant's residence. Even if the factual assertion defendant resided at the

address is excised from Kingsland's affidavit, the affidavit "contains facts

sufficient to establish probable cause," Desir, 245 N.J. at 197 (quoting Howery,

80 N.J. at 568), to search the residence on the upper floor of the Pearl Street

address.

      "Probable cause for a warrant requires proof 'to believe that a crime has

been or is being committed at a specific location or that evidence of a crime is

at the place to be searched.'" State v. Lunsford, 226 N.J. 129, 149 (2016). In

making that determination, the issuing judge must "consider the totality-of-the-

circumstances to determine whether the State has established probable cause."

State v. Gathers, 234 N.J. 208, 223 (2018).

      In his affidavit, Kingsland provided considerable information, none of

which defendant claims is false, establishing defendant, Gaby, and Gingo

utilized the upper floor of the Pearl Street address to distribute CDS and store

and distribute weapons. During an intercepted call, defendant directed Gingo to

"go up" to retrieve a firearm and defendant said the firearm is "up there,"


                                                                              A-3162-19
                                        15
referring to what the detectives understood was only a two-story residence at the

Pearl Street address. Defendant's statements supported a reasonable inference

that he referred to the second-floor residence at the Pearl Street address since,

at the time Kingsland submitted his affidavit, he understood the address included

only two apartments, one of which was on the second floor. 4

      Kingsland's affidavit included ample evidence supporting "a practical,

common[-]sense determination [that] . . . there [was] a fair probability that

contraband or evidence of a crime [would] be found in [the] particular place"

for which the search warrant was issued. Marshall, 199 N.J. at 610 (quoting

State v. O'Neal, 190 N.J. 601, 612 (2007)). Thus, the affidavit established

probable cause to search the Pearl Street address whether it was defendant's

residence or not. As a result, even if the factual assertions or alleged omissions

pertinent to whether the address served as defendant's residence were



4
   When the DCJ detectives later discovered defendant did not reside in the
second-floor residence, and that the Pearl Street address included a third-floor
attic apartment, the same reasonable inference that supported probable cause to
search the second-floor residence, as supplemented by the knowledge defendant
did not reside on the second floor, supported probable cause to search the attic
apartment. That is the case without regard to whether the occupant of the
second-floor apartment said defendant resided in the third-floor apartment or
simply provided a description of the resident of the third-floor apartment that
matched defendant because there is no evidence there was any other separate
residence on the upper floors of the Pearl Street address.
                                                                            A-3162-19
                                       16
deliberately false or made in reckless disregard for the truth, no Franks hearing

was required because the affidavit otherwise established probable cause for the

search. Desir, 245 N.J. at 197.

      We therefore affirm the court's order denying defendant's motion for a

Franks hearing. We reject defendant's singular argument on appeal, that the

court abused its discretion by denying his request for a hearing because

Kingsland's affidavit contained false assertion of fact, and material omissions,

concerning defendant's alleged residence at the Pearl Street address. To the

extent any other arguments might be gleaned from defendant's brief on appeal,

they are without sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(2).

      Affirmed.




                                                                           A-3162-19
                                      17